Order appointing a receiver and enjoining defendants reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The action is one at law and the facts do not entitle the plaintiff to a receiver. (O’Mahoney v. Belmont, 62 N. Y. 133, 142; Central Union Trust Co. v. Northern Insurance Co., 217 App. Div. 482, 487; Mack v. Stanley, 74 id. 145; Civ. Prac. Act, § 974.) Young, Kapper and Carswell, JJ., concur; Lazansky, J., concurs in result; Hagarty, J., dissents.